DEBENTURE THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT") AND THIS DEBENTURE MAY ONLY BE OFFERED OR SOLD PURSUANT TO REGISTRATION UNDER, OR AN EXEMPTION FROM, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT. May 11, 2010 US GREEN ENDEAVORS, LTD. 8% SERIES A SENIOR SUBORDINATED CONVERTIBLE REDEEMABLE DEBENTURE DUE May 12, 2011 THIS DEBENTURE of Green Endeavors, Ltd., a corporation duly organized and existing under the laws of Delaware (“Company”), designated as its 8% Series A Senior Subordinated Convertible Redeemable Debenture Due May 12, 2011, in an aggregate principal face amount of One Hundred Thousand Dollars (U.S. $100,000), which Debenture is being delivered at 100% of the face amount of such Debenture. FOR VALUE RECEIVED, the Company promises to pay to Desert Vista Capital LLC, (“DVC”) the registered holder hereof and its authorized successors and permitted assigns ("Holder"), the aggregate principal face sum of One Hundred Thousand Dollars (U.S. $100,000) on or before May 12, 2011 ("Maturity Date"), and to pay interest on the principal sum outstanding, at the rate of 8% per annum commencing May 11, 2010 and due in full at the Maturity Date pursuant to paragraph 4(b) herein. Accrual of the outstanding principal sum has been made or duly provided for. The interest so payable will be paid to DVC any other person in whose name this Debenture is registered on the records of the Company regarding registration and transfers of this Debenture; provided, however, that the Company's obligation to a transferee of this Debenture arises only if such transfer, sale or other disposition is made in accordance with the terms and conditions of this Debenture. The principal of, and interest on, this Debenture are payable at the address last provided to the Company by the Holder hereof and as designated in writing by the Holder hereof from time to time.
